Rule 23 order filed                    NO. 5-09-0389
July 14, 2010;
Motion to publish granted                  IN THE
July 29, 2010.
                            APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

LESLIE HANSON, as the Administrator of the ) Appeal from the
Estate of Brian R. Waters, Deceased,       ) Circuit Court of
                                           ) Madison County.
       Plaintiff-Appellant,                )
                                           )
v.                                         ) No. 08-MR-658
                                           )
LUMLEY TRUCKING, LLC, and                  )
GENERAL CASUALTY COMPANY OF                )
ILLINOIS,                                  ) Honorable
                                           ) Clarence W. Harrison II,
       Defendants-Appellees.               ) Judge, presiding.
________________________________________________________________________

       JUSTICE STEWART delivered the opinion of the court:

       Leslie Hanson, as the administrator of the estate of Brian R. W aters, deceased (the

estate), appeals from the entry of a judgment on the pleadings in favor of the defendant

insurance company, General Casualty Company of Illinois (General Casualty). The trial

court determined that the insurance policy issued to the defendant, Lumley Trucking, LLC

(Lumley), unambiguously barred the stacking or aggregation of underinsured-motorist (UIM)

coverage because the declarations page of the insurance policy listed the UIM coverage only

once. On appeal, Hanson argues that the trial court erred in ruling that the policy prohibits

the stacking of the UIM coverage. We affirm.

                                      BACKGROUND

       In December 2007, Brian W aters, while employed by Lumley, was involved in a

motor vehicle accident with Dale Phillips. Waters died as a result of injuries sustained in the

accident. Phillips's vehicle was insured by Progressive Insurance Company (Progressive)

with liability limits of $50,000 per person and $100,000 per accident. After the accident,

                                              1
Progressive paid the estate its policy limit of $50,000 to settle the estate's claim against

Phillips.

       On November 19, 2008, the estate filed a complaint for declaratory relief, alleging

that the insurance policy that General Casualty had issued to Lumley, which covered the

vehicle Waters was driving at the time of the accident, allowed the estate to recover up to $1

million. The estate argued that the policy provided a $40,000 limit of liability for its UIM

coverage for each of the 25 vehicles covered by the policy but did not prohibit the stacking

or aggregation of that coverage. Hence, the estate argued that the policy provided UIM

coverage in the amount of $40,000 times 25 vehicles for a total of $1 million.            The

defendants filed an answer and a counterclaim, seeking an adjudication that the policy did

not allow its UIM coverage to be stacked. Additionally, the defendants alleged that no UIM

coverage applied because the estate had already been paid $50,000, which was $10,000 more

than the limit of UIM coverage under the General Casualty policy for the vehicle involved

in the accident.

       On March 6, 2009, General Casualty filed a motion for a judgment on the pleadings

in its favor. The estate filed a response to that motion and requested a judgment on the

pleadings in its favor.

       On June 23, 2009, the trial court entered an order finding that the case was "readily

subject to" a judgment on the pleadings since neither party had identified any disputed fact.

The court found that the "determinative issue" was whether the UIM coverage for the 25

vehicles in the General Casualty policy could stack in order to provide the estate with $1

million in UIM coverage. The court ruled as follows:

              "The General Casualty policy contains a single line on its declaration page

       setting forth a shorthand identification of '46' (which cross-references a set of 25

       vehicles). While this declaration may be 'tantamount' to many things (as plaintiff


                                              2
       argues), it is facially a single line with a single identification of a single amount of

       UIM coverage. Simply because plaintiff can suggest creative possibilities for its

       meaning does not render this policy ambiguous." (Emphasis in original.)

The trial court ruled that the declarations page was not ambiguous and created no conflict

with other provisions of the policy. The court found that the UIM endorsement specifically

incorporated the unambiguous declarations sheet and specifically prohibited stacking.

Accordingly, the court granted General Casualty's motion for a judgment on the pleadings

and denied the estate's motion for a judgment on the pleadings. This appeal followed.

                                         ANALYSIS

       The parties do not raise any issues of fact but argue only about how to interpret the

insurance policy. The only issue is whether the policy, properly construed, allows the

stacking of the UIM coverage, a question of law for which our review is de novo. Hobbs v.

Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17 (2005). The general rules that

govern the interpretation of other types of contracts also govern the interpretation of

insurance contracts. Hobbs, 214 Ill. 2d at 17. When we interpret an insurance policy, our

primary goal is to ascertain and give effect to the parties' intention as expressed in the

language of the policy. Hobbs, 214 Ill. 2d at 17. The terms of the policy are to be applied

as written unless the policy language is ambiguous or contravenes public policy. Hobbs, 214

Ill. 2d at 17.

       "Whether an ambiguity exists turns on whether the policy language is subject to more

       than one reasonable interpretation. Although 'creative possibilities' may be suggested,

       only reasonable interpretations will be considered.       Bruder v. Country Mutual

       Insurance Co., 156 Ill. 2d 179, 193 (1993). Thus, we will not strain to find an

       ambiguity where none exists." Hobbs, 214 Ill. 2d at 17.

Policy terms that limit an insurer's liability are to be liberally construed in favor of the


                                              3
insured, but this rule of construction comes into play only if the policy language is

ambiguous. Hobbs, 214 Ill. 2d at 17.

       The estate acknowledges that most cases in which the court has found that an

insurance policy allows stacking have done so on the basis that the language of the policy

was ambiguous because the declaration sheet listed more than one vehicle with separate

coverages and separate premiums. E.g., Johnson v. Davis, 377 Ill. App. 3d 602, 608-09

(2007) (where the declaration sheet listed the limits of liability separately for each vehicle

covered under the policy, there was a conflict with other provisions in the policy, which

created an ambiguity that was resolved in favor of the insured, allowing the greater coverage

provided by stacking). Although the interpretation of an insurance policy must be conducted

on a case-by-case basis, the manner in which the insurance company lists the coverage on

its declaration sheet provides important information that is specific to the policyholder. See

Johnson, 377 Ill. App. 3d at 609. In Johnson, this court found that stacking was allowed

under the policy because the limits of the UIM coverage were listed four separate times,

"once for each vehicle covered," and four separate premiums for the UIM coverage were also

listed on the declarations sheet. Johnson, 377 Ill. App. 3d at 609.

       The pertinent provisions of the General Casualty policy at issue in this case are as

follows: Under "ITEM TWO–SCHEDULE OF COVERAGES AND COVERED AUTOS,"

there is a columnar list of the coverages, covered autos, limits, and premiums. In the row

associated with "UNDERINSURED MOTORISTS," the number "46" appears in the column

assigned to covered autos. Under the column heading "LIMIT–THE MOST WE W ILL PAY

FOR ANY ONE ACCIDENT OR LOSS" is the figure "$40,000." The estate refers us to the

"TRUCKERS COVERAGE FORM ," in which the number "46" applies to "Specifically

Described 'Autos,' " which are further described as "[o]nly those 'autos' described in Item

Three of the Declarations for which a premium charge is shown." "ITEM THREE" is a


                                              4
schedule of the 25 covered autos, in which vehicle number "022," the one that the decedent

was driving at the time of the accident, is listed. In the "ITEM THREE" schedule, the

columns referencing vehicle 022 indicate the amounts associated with the various kinds of

premiums, coverages, and deductibles applicable to that vehicle: $2,251 for liability, $9 for

"UM-UIM" (uninsured-underinsured) coverage, $248 for comprehensive coverage, $1,207

for collision coverage, and $1,000 each for the deductibles for the comprehensive and

collision coverage.

       The estate argues that because General Casualty chose to reference the covered

vehicles in item two of the declaration sheet by the designation 46, which is a shorthand

reference to 25 separately listed vehicles, that designation creates an ambiguity in the policy.

The estate concludes that by using the number 46 to reference all the 25 covered vehicles,

it should be allowed to add or stack the $40,000 UIM coverage for vehicle 022 to the

$40,000 UIM coverage for each of the remaining 24 vehicles covered under the policy. This

argument is confusing to follow because it is neither a reasonable interpretation of the policy

language nor supported by any case law.

       "The touchstone when determining whether an ambiguity exists regarding an

insurance policy is whether the relevant portion is subject to more than one reasonable

interpretation, not whether creative possibilities can be suggested." Pekin Insurance Co. v.

Estate of Goben, 303 Ill. App. 3d 639, 646 (1999). The trial court correctly determined that

the policy's use of the number "46" as a shorthand identification of the 25 covered vehicles

was not an invitation to multiply or stack the UIM coverage for all the vehicles even though

only one of them was involved in the accident at issue. Rather, the court determined, and

we agree, that the only reasonable interpretation of the policy was that the UIM coverage was

listed in "a single line with a single identification of a single amount of UIM coverage."

       We agree with the trial court that the ambiguity the estate urges us to find does not


                                               5
exist. That is particularly obvious in light of the policy's inclusion of an antistacking clause

which is clear and unambiguous. In the section of the policy entitled "Limit of Insurance,"

the policy provides as follows: "Regardless of the number of covered 'autos,' 'insureds,'

premiums paid, claims made[,] or vehicles involved in the 'accident,' the most we will pay

for all damages resulting from any one 'accident' is the Limit of insurance for Underinsured

Motorist Coverage shown in this endorsement." Since the UIM coverage is listed as $40,000

only one time, there is no reasonable way to interpret the policy as allowing the estate to

stack the coverage for all the covered vehicles for the unfortunate injuries and death that

resulted from this accident.

       Our ruling in this regard is firmly supported by the case law. In Bruder v. Country

Mutual Insurance Co., 156 Ill. 2d 179, 192 (1993), the Illinois Supreme Court posited that

it "would not be difficult to find an ambiguity" where an insurance policy listed the

uninsured- or underinsured-motorist coverage amounts and premiums separately for each

vehicle covered under the policy. Where that occurs, it is "reasonable to assume that the

parties intended" that, in return for the premiums paid, an equal amount of uninsured- or

underinsured-motorist coverage may be stacked for any one accident, regardless of language

indicating otherwise in the policy. Bruder, 156 Ill. 2d at 192-93. Since the uninsured-

motorist coverage was listed only one time in the policy at issue in Bruder, even though

separate premiums were listed for each vehicle covered, the court found that "[t]he only

reasonable interpretation" was that the policy provided only the amount listed the one time

for each person injured regardless of the number of vehicles insured or premiums paid.

Bruder, 156 Ill. 2d at 193-94. Based upon these facts, the court ruled that, as there was no

ambiguity in the limitation-of-liability provision, it was to be applied as written, and no

aggregation or stacking of coverage would be allowed. Bruder, 156 Ill. 2d at 194.

       The case law since Bruder has followed the same line of reasoning when considering


                                               6
whether to allow the stacking of uninsured- or underinsured-motorist coverage. In Estate of

Goben, the court relied upon the Bruder decision and found that, because the UIM coverage

was set forth two times, once for each covered vehicle, there were two possible

interpretations of the policy, which required the policy to be strictly construed against the

insurer, so that stacking was allowed. Estate of Goben, 303 Ill. App. 3d at 648-49; see also

Profitt v. OneBeacon Insurance, 363 Ill. App. 3d 959, 963 (2006) (the existence of two

declarations pages attached to the insurance policy did not raise an ambiguity entitling the

insured to stack the limits of liability provided on those two pages because the second

declaration page was included only to show that one vehicle had been added to the policy

to replace another, and the liability limits were identical and not listed separately for each

vehicle). Even in cases such as this, where the UIM coverage limits are listed only once but

the premiums for that coverage are listed separately with each covered vehicle, courts have

found no ambiguity that allows for stacking. See Prudential Property & Casualty Insurance

Co. v. Kelly, 352 Ill. App. 3d 873, 876 (2004).

                                       CONCLUSION

       For all the reasons stated, we affirm the trial court's order entering a judgment in favor

of General Casualty.



       Affirmed.



       GOLDENHERSH, P.J., and WEXSTTEN, J., concur.




                                               7
                                        NO. 5-09-0389

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      LESLIE HANSON, as the Administrator of the ) Appeal from the
      Estate of Brian R. Waters, Deceased,       ) Circuit Court of
                                                 ) Madison County.
             Plaintiff-Appellant,                )
                                                 )
      v.                                         ) No. 08-MR-658
                                                 )
      LUMLEY TRUCKING, LLC, and                  )
      GENERAL CASUALTY COMPANY OF                )
      ILLINOIS,                                  ) Honorable
                                                 ) Clarence W. Harrison II,
             Defendants-Appellees.               ) Judge, presiding.
___________________________________________________________________________________

Rule 23 Order Filed:        July 14, 2010
Motion to Publish Granted:  July 29, 2010
Opinion Filed:              July 29, 2010
___________________________________________________________________________________

Justices:         Honorable Bruce D. Stewart, J.

                 Honorable Richard P. Goldenhersh, P.J., and
                 Honorable James M. Wexstten, J.,
                 Concur
___________________________________________________________________________________

Attorney         David E. Leefers, Leefers Law Office, 210 North West Street, Jacksonville, IL
for              62650
Appellant
___________________________________________________________________________________

Attorney         Michael J. Bedesky, Reed, Armstrong, Gorman, Mudge & Morrissey, P.C., 115
for              North Buchanan, P.O. Box 368, Edwardsville, IL 62025
Appellees
___________________________________________________________________________________